DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 2/4/2022 has been entered. Claims 1-9 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine U.S. Patent Application 20120133769 in view of Emura U.S. Patent Application 20150243171.
Regarding claim 1, Nagamine discloses a driving support device (Driving support ECU) for supporting driving performed by a driver of a vehicle, comprising: 
processing circuitry (CPU 5) to judge a target object that is a real object existing in a vicinity of the vehicle (paragraph [0059]: focus is directed on an optical flow thereamong that is a movement vector oriented toward the parking target and a moving object is detected); 
to generate a visual attraction stimulation image that appears to move in a plurality of successive frames corresponding to the visual attraction stimulation image, from a position farther than the target object towards a position where the target object exists with a passage of 
wherein the processing circuitry sets a direction of a movement vector of the visual attraction stimulation image in regard to a time of determining the position of starting the movement of the visual attraction stimulation image at a direction heading towards a position of the vehicle (paragraph [0060]: In the case of overlap between the most recent captured image P1 and the past captured image P2, a vector (movement vector) directed from a feature point m2i to a feature point m1i is the optical flow; paragraph [0059]: focus is directed on an optical flow thereamong that is a movement vector oriented toward the parking target and a moving object is detected).

Emura discloses judging a target object that is a real object existing in a vicinity of the vehicle and should be paid attention to by the driver, based on vicinity information acquired by a vicinity detector that captures an image of or detects a real object existing in the vicinity of the vehicle (paragraph [0048]: In step S201, the recognition unit 101 obtains the image of the front direction and extracts a feature included in the image of the front direction. Thereafter, the recognition unit 101 recognizes the predetermined object on the basis of the extracted feature; paragraph [0049]: In step S202, the determination unit 104 of the display control apparatus 102 determines the type of object recognized by the recognition unit 101 on the basis of the result of recognition received from the recognition unit 101. For example, the determination unit 104 determines whether the recognized object is a pedestrian).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nagamine’s to recognize object as taught by Emura, to alert and support a driver for safe driving.

Regarding claim 2, Nagamine as modified by Emura discloses the driving support device according to claim 1, wherein the processing circuitry starts the movement of the visual attraction stimulation image at the position farther than the target object and ends the movement of the visual attraction stimulation image at the position where the target object exists (Nagamine’s paragraph [0065]: as the display for indicating the movement trajectory of the moving object M. The lowermost section of FIG. 3 illustrates an example in which an afterimage A generated from a past image is superimposed onto the most recent image P1). 


Regarding claim 3, Nagamine as modified by Emura discloses the driving support device according to claim 1, wherein the processing circuitry starts the movement of the visual attraction stimulation image at the position farther than the target object, moves the visual attraction stimulation image to the position where the target object exists, and thereafter updates the position of the visual attraction stimulation image in synchronization with movement of the target object (Nagamine’s paragraph [0065]: The afterimage generation unit 14 sets an image region containing at least a part of the pixels constituting the moving object M as a designated image region in a designated frame, which is one of the frames constituting the captured images… the superimposing unit 15 superimposes the generated afterimage at the same coordinates as the coordinates of the designated image region of the designated frame in at least one frame following the designated frame (synchronization with movement), as the display for indicating the movement trajectory of the moving object M. The lowermost section of FIG. 3 illustrates an example in which an afterimage A generated from a past image is superimposed onto the most recent image P1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nagamine’s to recognize object as taught by Emura, to alert and support a driver for safe driving.

Regarding claim 4, Nagamine as modified by Emura discloses the driving support device according to claim 1, wherein when a plurality of target objects is judged to exist, the processing circuitry determines priority of each of the plurality of target objects and obtains a target object determined among the plurality of target objects based on the priority, and the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nagamine’s to recognize object as taught by Emura, to alert and support a driver for safe driving.

Regarding claim 5, Nagamine as modified by Emura discloses the driving support device according to claim 1, wherein the position of the vehicle is the position of the vehicle at a present time point or an expected position where the vehicle is expected to exist at a time point after passage of a predetermined certain time after the present time point (Emura’s paragraph [0063]: the driver recognizes (view in vehicle from present time point) that the second image corresponding to the first image 502 moves more than the second image corresponding to the first image 503 and, thus, recognizes that the degree of urgency for the pedestrian located in the vicinity of the vehicle is higher than that for the other pedestrian). 


Regarding claim 6, Nagamine as modified by Emura discloses the driving support device according to claim 1, wherein the processing circuitry determines a movement time taken to move the visual attraction stimulation image from initial coordinates to endpoint coordinates based on a human's visual reaction speed (Emura’s paragraph [0064]: Since the human peripheral vision is sensitive to motion, the driver easily pays attention to the first image or the second image; Nagamine’s paragraph [0015]: An afterimage is created even in ordinary captured images in a case in which an object with rapid movement is captured. An afterimage may sometimes even be perceived by the naked eye). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nagamine’s to recognize object as taught by Emura, to alert and support a driver for safe driving.

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamine U.S. Patent Application 20120133769 in view of Emura U.S. Patent Application 20150243171, and further in view of Kasahara U.S. Patent Application 20120328196.
Regarding claim 7, Nagamine as modified by Emura discloses all the features with respect to claim 1 as outlined above. However, Nagamine as modified by Emura fails to disclose sets a surface of the visual attraction stimulation image to be in parallel with a surface containing the target object or to be orthogonal to a vector heading from initial coordinates of the visual attraction stimulation image towards a position of the vehicle.
Kasahara discloses sets a surface of the visual attraction stimulation image to be in parallel with a surface containing the target object or to be orthogonal to a vector heading from initial coordinates of the visual attraction stimulation image towards a position of the vehicle (paragraph [0087]: the display control unit 170 of the image processing apparatus 100 may superimpose, in a state where the aligned image is displayed, a virtual object (visual attraction stimulation image) related to the real object (target object) that is aligned in parallel with the image plane onto the aligned image and display the same).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Nagamine and Emura’s to align image aligned in parallel as taught by Kasahara, to help user aware of object more efficiently.

Response to Arguments

Applicant's arguments filed 2/4/2022, page 5 - 9, with respect to the rejection(s) of claim(s) 1, 8 and 9 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 5-9 that Nagamine’s afterimage A is a single and non-moving image superimposed on the most recent image P2 to illustrate the general movement trajectory of object M; Nagamine falls to teach, suggest and/or disclose at least the limitations, “to generate a visual attraction stimulation mage that appears to move in a plurality of successive 

In reply, Nagamine discloses generating a visual attraction stimulation image that appears to move in a plurality of successive frames corresponding to the visual attraction stimulation image, from a position farther than the target object towards a position where the target object exists with a passage of time (paragraph [0065]: The afterimage generation unit 14 sets an image region containing at least a part of the pixels constituting the moving object M as a designated image region in a designated frame, which is one of the frames constituting the captured images… the superimposing unit 15 superimposes the generated afterimage (visual attraction stimulation image) at the same coordinates as the coordinates of the designated image region of the designated frame in at least one frame following the designated frame, as the display for indicating the movement trajectory of the moving object M. The lowermost section of FIG. 3 illustrates an example in which an afterimage A generated from a past image is superimposed onto the most recent image P1; paragraph [0033]: The camera 1 is a digital camera… to sequentially take two-dimensional images at 15 to 30 frames per second and perform digital conversion to output video data (captured images); paragraph [0015]: An afterimage is created even in ordinary captured images in a case in which an object with rapid movement is captured… The afterimage corresponds to the trajectory of the moving object, and therefore the driver can instantly grasp the presence of the moving object and the direction and trajectory in which the moving object moves; paragraph [0072]: FIG. 5 thus illustrates an example of the manner in which the captured images onto which the afterimages (plurality of captured images and afterimages) A have been superimposed are displayed on the monitor device 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616